Exhibit 10.1

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 4, 2004,

BETWEEN DELPHAX TECHNOLOGIES INC. AND LASALLE BUSINESS

CREDIT, LLC

This Amendment No. 6 (this “Amendment”), made and entered into as of August 11,
2006, is by and between Delphax Technologies Inc., a Minnesota Corporation (the
“U.S. Borrower”) and LaSalle Business Credit, LLC, a Delaware limited liability
company (the “U.S. Lender”).

RECITAL

A. The U.S. Borrower and the U.S. Lender have entered into that certain Loan and
Security Agreement dated as of February 4, 2004, as amended by Amendment No. 1
to Loan and Security Agreement dated as of February 24, 2004, as amended by
Amendment No. 2 to Loan and Security Agreement dated as of July 30, 2004, as
amended by Amendment No. 3 to Loan and Security Agreement dated as of
December 21, 2004, as amended by Amendment No. 4 to Loan and Security Agreement
dated as of February 11, 2005, and as amended by Amendment No. 5 to Loan and
Security Agreement dated as of March 29, 2006 (as amended, the “U.S. Loan
Agreement”).

B. The U.S. Borrower and the U.S. Lender now desire to amend the U.S. Loan
Agreement, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Amendments.

(a) Revolving Loans. The U.S. Borrower and the U.S. Lender agree that paragraph
2(a)(iii) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(iii) $500,000, plus such other reserves as the Lender elects, in its sole
discretion, to establish from time to time;

(b) Tangible Net Worth. The U.S. Borrower and the U.S. Lender agree that
paragraph 14(a) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(a) Tangible Net Worth.

Borrower’s Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; “Minimum Tangible Net Worth” being defined for purposes of
this subsection as (i) $13,200,000 on June 30, 2006, (ii) $12,800,000 on
July 31, 2006, (iii) 12,300,000 on each of August 31, 2006 and September 30,
2006, and (iv) thereafter, (A) from the first day of each Fiscal Year of
Borrower through the day prior to the last day of such



--------------------------------------------------------------------------------

Fiscal Year of Borrower, 90% of Borrower’s Tangible Net Worth on the last day of
the immediately preceding Fiscal Year of Borrower and (B) on the last day of
each Fiscal Year of Borrower, 100% of Borrower’s Tangible Net Worth on the last
day of the immediately preceding Fiscal Year of Borrower plus $500,000, in each
case as reflected on Borrower’s audited year end financial statements; and
“Tangible Net Worth” being defined for purposes of this subsection as Borrower’s
consolidated shareholders’ equity (including retained earnings) less the book
value of intangible assets as determined solely by Lender on a consistent basis
plus the amount of any LIFO reserve plus the amount of Subordinated Debt less
prepaid expenses, amounts due from officers, employees and affiliates, all as
determined on a consolidated basis for Borrower and its Subsidiaries and without
duplication under generally accepted accounting principles applied on a basis
consistent with the financial statement dated September 30, 2005 except as set
forth herein.

(c) Debt Service Coverage. The U.S. Borrower and the U.S. Lender agree that
paragraph 14(b) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b) Debt Service Coverage.

As of the last day of the fiscal quarter ending on each of December 31,
2006, March 31, 2007, June 30, 2007, and September 30, 2007, measured on a
fiscal year-to-date basis ending on that date, Borrower shall not permit Debt
Service Coverage to be less than 1.00 to 1.00. Thereafter, as of the last day of
each fiscal quarter, for the twelve (12) month period ending on that date,
Borrower shall not permit Debt Service Coverage to be less than 1.10 to 1.00.

(d) Interest Coverage. The U.S. Borrower and the U.S. Lender agree that
paragraph 14(c) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Interest Coverage.

As of the last day of the fiscal quarters ending on or about each of
December 31, 2006, March 31, 2007, June 30, 2007, and September 30, 2007,
measured on a fiscal year-to-date basis ending on that date, Borrower shall not
permit Interest Coverage to be less than 1.20 to 1.00. Thereafter, as of the
last day of each fiscal quarter, for the twelve (12) month period ending on that
date, Borrower shall not permit Interest Coverage to be less than 1.50 to 1.00.



--------------------------------------------------------------------------------

(e) Cash Flow. The U.S. Borrower and the U.S. Lender agree that a new paragraph
14(e) is hereby added to the U.S. Loan Agreement to read in its entirety to read
as follows:

(e) Cash Flow.

As of the last day of the fiscal quarter ending on or about September 30, 2006,
for the period from July 1, 2006 to September 30, 2006, Borrower shall not
permit Cash Flow to be less than negative $1,400,000; “Cash Flow” being defined
for purposes of this subsection as (i) Borrower’s and its Subsidiaries’ net
income after taxes for such period (excluding any after-tax gains or losses on
the sale of assets (other than the sale of Inventory in the ordinary course of
business) and excluding other after-tax extraordinary gains or losses), plus
depreciation and amortization deducted in determining net income for such
period, plus interest expense as recorded in the determination of the Borrower’s
net income for such period minus Capital Expenditures for such period not
financed, minus any cash dividends paid or accrued and cash withdrawals paid or
accrued to shareholders or other Affiliates for such period which were not
calculated in determining net income after taxes, and plus the after-tax
increase in LIFO reserves, or minus the after tax decrease in LIFO reserves,
minus (ii) Borrower’s and its Subsidiaries’ current principal maturities of long
term debt and capitalized leases paid or scheduled to be paid during such
period, plus Interest Expense plus any prepayments on indebtedness owed to any
Person (except trade payables and revolving loans) and paid during such period
in each case calculated on a consolidated basis for the Borrower and its
Subsidiaries, without duplication and under generally accepted accounting
principles applied in a consistent basis with the Borrower’s financial
statements dated September 30, 2005.

(f) Change of Management. The U.S. Borrower and the U.S. Lender agree that
paragraph 15(o) of the U.S. Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(o) Change of Management.

If (i) Dieter Schilling shall cease to be the President and Chief Executive
Officer of Borrower at any time or Kenneth Overstreet shall cease to be the
Chairman of the Board at any time and (ii) such officer shall not have been
replaced by a person selected by Borrower and reasonably acceptable to the
Lender.



--------------------------------------------------------------------------------

2. Conditions Precedent. The amendments contained in this Amendment shall become
effective upon delivery by the U.S. Borrower to the U.S. Lender of, and
compliance by the U.S. Borrower with, the following:

(a) This Amendment, duly executed by the U.S. Borrower and the U.S. Lender.

(b) The Reaffirmation of Guarantee attached hereto, duly executed by Delphax
Technologies Canada Limited.

(c) The U.S. Borrower shall have paid to the U.S. Lender a nonrefundable
amendment fee of $16,200.

3. Defaults and Waivers.

(a) Under Section 14(a) of the U.S. Loan Agreement, the U.S. Borrower agreed not
to permit the Tangible Net Worth as of May 31, 2006, to be less than
$15,464,000. The U.S. Borrower has advised the U.S. Lender that that as of
May 31, 2006, the Tangible Net Worth was less than $15,464,000.

(b) Under Section 15(o) of the U.S. Loan Agreement, an Event of Default shall
occur if Jay A. Herman shall cease to be the Chairman of the Board, President
and Chief Executive Officer of the U.S. Borrower. The U.S. Borrower has advised
the U.S. Lender that Jay A. Herman is no longer the Chairman of the Board,
President and Chief Executive Officer of the U.S. Borrower.

(c) Upon the date on which this Amendment becomes effective, the U.S. Lender
hereby waives the U.S. Borrower’s Defaults and Events of Default described in
the preceding Sections 3(a) and 3(b) (the “Existing Defaults”). The waiver of
the Existing Defaults set forth above is limited to the express terms thereof,
and nothing herein shall be deemed a waiver by the U.S. Lender of any other
term, condition, representation or covenant applicable to the U.S. Borrower
under the U.S. Loan Agreement (including but not limited to any future
occurrence similar to the Existing Defaults) or any of the other agreements,
documents or instruments executed and delivered in connection therewith, or of
the covenants described therein. The waivers set forth herein shall not
constitute a waiver by the U.S. Lender of any other Default or Event of Default,
if any, under the U.S. Loan Agreement, and shall not be, and shall not be deemed
to be, a course of action with respect thereto upon which the U.S. Borrower may
rely in the future, and the U.S. Borrower hereby expressly waives any claim to
such effect.

4. Representations and Warranties. The U.S. Borrower hereby represents and
warrants to the U.S. Lender as follows:

(a) That on and as of the date hereof and after giving effect to this Amendment
there will exist no Default or Event of Default (as defined in the U.S. Loan
Agreement) under the U.S. Loan Agreement as amended by this Amendment on such
date which has not been waived by the U.S. Lender.

(b) The U.S. Borrower has the power and legal right and authority to enter into
this Amendment and any other document or instrument to be executed by the U.S.
Borrower in connection with this Amendment (collectively, the “Amendment
Documents”) and has duly authorized as appropriate the execution and delivery of
the relevant Amendment Documents by proper corporate action.

5. Ratification of U.S. Loan Agreement. Except as expressly amended hereby, the
U.S. Loan Agreement is hereby ratified and confirmed by the parties hereto and
remains in full force and effect in accordance with the terms thereof.



--------------------------------------------------------------------------------

6. Subordinated Creditor Consent. The U.S. Borrower shall (a) undertake its best
efforts to, within 30 days of the date of this Amendment, deliver to the U.S.
Lender the Acknowledgment and Agreement of Subordinated Creditor (collectively,
the “Subordinated Creditor Consent”) set forth at the end of this Amendment,
duly executed by Tate Capital Partners Fund, LLC (the “Subordinated Creditor”)
and (b) undertake its best efforts to cause the Subordinated Creditor to not
require the U.S. Borrower to execute and deliver any other amendments to its
loan documents with the Subordinated Creditors or to pay any fees to the
Subordinated Creditor as a condition to executing its Subordinated Creditor
Consent.

7. General Release. The U.S. Borrower hereby absolutely and unconditionally
releases and forever discharges the U.S. Lender, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the U.S. Borrower has had, now has
or has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

DELPHAX TECHNOLOGIES INC.

By:

 

/s/ Gregory S. Furness

Name:

  Gregory S. Furness

Title:

  Chief Financial Officer

LASALLE BUSINESS CREDIT, LLC

By:

 

/s/ Dale P. Grzenia

Name:

  DALE P. GRZENIA

Title:

  SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTEE

Delphax Technologies Canada Limited, in its capacity as a guarantor of the
indebtedness of Delphax Technologies Inc. (the “U.S. Borrower”) to LaSalle
Business Credit, LLC (the “U.S. Lender”), pursuant to the Guarantee dated as of
February 4, 2004 (the “Guarantee”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to the U.S. Lender pursuant to the terms of the
Guarantee; and (iv) acknowledges that the U.S. Lender may amend, restate,
extend, renew or otherwise modify the Loan and Security Agreement with the U.S.
Borrower and any indebtedness or agreement of the U.S. Borrower, or enter into
any agreement or extend additional or other credit accommodations to the U.S.
Borrower, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the undersigned under the Guarantee.

 

DELPHAX TECHNOLOGIES CANADA LIMITED By:  

/s/ Gregory S. Furness

Name:   Gregory S. Furness

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR

The undersigned, a subordinated creditor of Delphax Technologies Inc. (the “U.S.
Borrower”) pursuant to a Subordination Agreement dated as of February 4, 2004
(the “Subordination Agreement”) between the undersigned and LaSalle Business
Credit, LLC (the “U.S. Lender”) hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; and (iii) reaffirms
its obligations to the U.S. Lender pursuant to the terms of its Subordination
Agreement.

 

TATE CAPITAL PARTNERS FUND, LLC

By:

 

 

Name:

 

 

Title:

 

 